
	
		I
		111th CONGRESS
		1st Session
		H. R. 1779
		IN THE HOUSE OF REPRESENTATIVES
		
			March 30, 2009
			Mr. Scott of Virginia
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committees on
			 Oversight and Government
			 Reform and Financial
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide for resources for the investigation and
		  prosecution of financial crimes, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Financial Crimes Resources Act of
			 2009.
		2.Additional
			 funding for resources to investigate and prosecute criminal activity involving
			 computers, crimes of fraud involving Federal economic assistance and relief
			 programs, and financial crimes
			(a)Additional
			 funding for resources
				(1)AuthorizationFor
			 the purposes described in
			 subsection (b), there are authorized to be
			 appropriated for each of the fiscal years 2010 through 2012—
					(A)to the Director of
			 the United States Secret Service, $20,000,000;
					(B)to the Director of
			 the Federal Bureau of Investigation, $100,000,000;
					(C)to the Attorney
			 General, for—
						(i)the
			 Criminal Division of the Department of Justice, $20,000,000;
						(ii)the Civil Division of the Department of
			 Justice, $15,000,000;
						(iii)the Tax Division of the Department of
			 Justice, $5,000,000; and
						(iv)the offices of the United States Attorneys,
			 $50,000,000;
						(D)to the Inspector
			 General of the Department of Housing and Urban Development, $30,000,000;
					(E)to the Chief
			 Postal Inspector of the United States Postal Inspection Service, $30,000,000;
			 and
					(F)to the Director of
			 the Administrative Office of the United States Courts, $20,000,000.
					(2)Additional
			 funding and availabilityThe amounts authorized under
			 paragraph (1) are in addition to amounts
			 otherwise authorized in other Acts, and shall remain available until
			 expended.
				(b)Use of
			 additional fundingFunds made available under
			 subsection (a)(1) shall be used—
				(1)by the recipients
			 described in subparagraphs (A) through (E) of such subsection, to provide for
			 resources to investigate and prosecute criminal activity involving computers,
			 crimes of fraud involving Federal economic assistance and relief programs, and
			 financial crimes, including mortgage fraud, securities fraud, and financial
			 institution fraud; and
				(2)by the recipient described in subparagraph
			 (F) of such subsection, for costs associated with providing defense services in
			 cases in which a defendant is charged with criminal activity involving
			 computers, crimes of fraud involving Federal economic assistance and relief
			 programs, and financial crimes, including mortgage fraud, securities fraud, and
			 financial institution fraud.
				3.Grants for State and
			 local law enforcement
			(a)In
			 generalSubject to the availability of amounts provided in
			 advance in appropriations Acts, the Assistant Attorney General for the Office
			 of Justice Programs of the Department of Justice may award grants to States to
			 establish and develop programs to increase and enhance enforcement against
			 criminal activity involving computers and financial crimes, including mortgage
			 fraud, securities fraud, and financial institution fraud.
			(b)ApplicationTo
			 be eligible for a grant under
			 subsection (a), a State shall submit an
			 application to the Assistant Attorney General for the Office of Justice
			 Programs of the Department of Justice at such time, in such manner, and
			 containing such information, including as described in
			 subsection (d), as the Assistant Attorney
			 General may require.
			(c)Use of grant
			 amountsA grant awarded to a State under
			 subsection (a) shall be used by a State to
			 establish and develop programs to—
				(1)assist State and local law enforcement
			 agencies in enforcing State and local criminal laws relating to criminal
			 activity involving computers and financial crimes;
				(2)assist State and local law enforcement
			 agencies in educating the public to prevent and identify criminal activity
			 involving computers and financial crimes;
				(3)educate and train State and local law
			 enforcement officers and prosecutors to conduct investigations, forensic
			 analyses of evidence, and prosecutions of criminal activity involving computers
			 and financial crimes;
				(4)assist State and local law enforcement
			 officers and prosecutors in acquiring computer and other equipment to conduct
			 investigations and forensic analysis of evidence of criminal activity involving
			 computers and financial crimes;
				(5)assist public defenders with providing
			 defense services to defendents in cases in which the defendant is charged with
			 criminal activity involving computers or a financial crime, including mortgage
			 fraud, securities fraud, and financial institution fraud; and
				(6)facilitate and promote communication
			 between Federal, State, and local law enforcement to improve the sharing of
			 Federal law enforcement expertise and information about the investigation,
			 forensic analysis of evidence, and prosecution of criminal activity involving
			 computers and financial crimes with State and local law enforcement officers
			 and prosecutors, including the use of multi-jurisdictional task forces.
				(d)Assurances and
			 eligibilityTo be eligible to receive a grant under
			 subsection (a), a State shall provide
			 assurances to the Assistant Attorney General for the Office of Justice Programs
			 of the Department of Justice that the State—
				(1)will provide an assessment of the resource
			 needs of the State and units of local government within that State, including
			 criminal justice resources being devoted to the investigation and enforcement
			 of laws related to criminal activity involving computers and financial
			 crimes;
				(2)will develop a
			 plan for coordinating the programs funded under this section with other
			 federally funded technical assistance and training programs; and
				(3)will submit to the Assistant Attorney
			 General for the Office of Justice Programs of the Department of Justice
			 applicable reports in accordance with
			 subsection (f).
				(e)Matching
			 fundsThe Federal share of a grant received under this section
			 may not exceed 90 percent of the total cost of a program or proposal funded
			 under this section unless the Assistant Attorney General for the Office of
			 Justice Programs of the Department of Justice waives, wholly or in part, the
			 requirements of this subsection.
			(f)ReportsFor each year that a State receives a grant
			 under
			 subsection (a) for a program, the State
			 shall submit to the Assistant Attorney General for the Office of Justice
			 Programs of the Department of Justice a report on the results, including the
			 effectiveness, of such program during such year.
			(g)Authorization of
			 appropriations
				(1)In
			 generalThere is authorized to be appropriated to carry out this
			 section $250,000,000 for each of the fiscal years 2010 through 2012.
				(2)LimitationsOf
			 the amount made available to carry out this section in any fiscal year, not
			 more than 3 percent may be used for salaries and administrative expenses for
			 the Department of Justice.
				(3)Minimum
			 amountEach State submitting an application for, and eligible to
			 receive, a grant under this section for a fiscal year shall be allocated under
			 this section, in each such fiscal year, not less than 0.75 percent of the total
			 amount appropriated in such fiscal year for grants pursuant to this section,
			 except that not less than 0.25 percent of such total amount shall be allocated
			 to the United States Virgin Islands, American Samoa, Guam, and the Northern
			 Mariana Islands, collectively.
				(4)Grants to Indian
			 tribesNotwithstanding any other provision of this section, the
			 Assistant Attorney General for the Office of Justice Programs of the Department
			 of Justice may use amounts made available under this section to make grants to
			 Indian tribes for use in accordance with this section.
				
